Case 1:20-cv-01579-PAB-STV Document 64 Filed 08/11/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                       MAGISTRATE JUDGE SCOTT T. VARHOLAK

  Courtroom Deputy: Monique Ortiz           FTR - Reporter Deck - Courtroom A402
  Date: August 11, 2021                     Alfred A. Arraj United States Courthouse




  Civil Action No.20-cv-01579-PAB-STV

  Parties:                                        Counsel:

  PHILIP E. STETZEL                               Pro Se

         Plaintiffs,

  v.

  DEAN WILLIAMS                                   Joshua J. Luna
  CHRISTINA ORTIZ-MARQUEZ
  LAURA BORREGO-GIBBS
  JOSEPH CAWLEY
  LEROY VERNETTI, and
  LAURA HODER/SHUGART

         Defendants.


                         COURTROOM MINUTES/MINUTE ORDER

  TELEPHONIC MOTION HEARING
  Court in session: 9:22 a.m.
  Court calls case. Appearance of counsel.

  This matter is before the court on the CDOC Defendants’ Motion to Stay Discovery
  [Doc. No. 54, filed 6/25/2021].

  For the reasons stated on the record, it is:

  ORDERED:             CDOC Defendants’ Motion to Stay Discovery [Doc. No. 54] is
                       GRANTED. A Telephonic Status Conference is set for January 19,
                       2022 at 9:00 a.m. before Magistrate Judge Varholak. Parties shall
                       call (888-808-6929) and utilize Access Code: 2805116#
Case 1:20-cv-01579-PAB-STV Document 64 Filed 08/11/21 USDC Colorado Page 2 of 2




  HEARING CONCLUDED.
  Court in recess:     9:34 a.m.
  Total In-Court Time: 00:12

  To order a transcript of this proceeding, contact Patterson Transcription Company at
  (303)755-4536 OR AB Litigation Services at (303)629-8534.




                                             2
